             Case 2:20-cv-00134-RSM Document 1-2 Filed 01/28/20 Page 1 of 4




 I

 2

 3

4

 5

 6

 7                  IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                              IN AND FOR THE COUNTY OF KJNG
 8

 9
      TODD HAGEN,                                        No. 19-2-21541-1 SEA
10
                        Plaintiff,                       COMPLAINT FOR PERSONAL
II                                                       INJURIES
      V.
12

13    SAFEWAY, INC., a Delaware corporation
      doing business in Washington State,
14

IS
                        Defendant.

16

17          COMES NOW the plaintiff, above-named, by and through their attorney of record, James
18
     Dixon of Dixon & Cannon, Ltd., and for cause of action against the defendants, complains, alleges.
19
     and states as follows:
20

21
                                            I.      PARTIES

22           1.1    At all times pertinent, Plaintiff Todd Hagen resided in King County, Washington.
23           1.2    At all times pertinent. Defendant Safeway, Inc. (“Safeway”), is a Delaware
24
     corporation, doing business in King County, State of Washington. Specifically, Safeway owns
25

26

27
      COMPLAINT                                                          DIXON & CANNON. LTD.
28                                                                      60! Union Square, Suite 3230
      Page I OF 4                                                            Seattle, WA 98101
                                                                              (206) 957-2247
             Case 2:20-cv-00134-RSM Document 1-2 Filed 01/28/20 Page 2 of 4




 I
     and operates a retail Safeway grocery store at 6850 NE Bothell Way in Kenmore, Washington
 2

 3
     98028. This Kenmore Safeway is known by Safeway as Store #3500.

 4                                II.    JURISDICTION AND VENUE

 5          2.1     This Court has jurisdiction over the parties and subject matter of this action. Venue
 6
     is proper within King County as the incident occurred in King County.
 7
                           III.   FACTS FORiVUNG A BASTS FOR RELIEF
 8

 9
             3.1    On the afternoon of August 17,2016, plaintiff Todd Hagen was shopping at the

10   Kenmore Safeway located near his home. As such, he entered Safeway’s premises for a business
II   purpose related to the business of the landowner.
12
             3.2    On that same afternoon, a Pepsi representative was in the soda pop aisle. The
13
     representative had been invited onto the property by Safeway for the purpose of increasing the
14

IS
     sale of Pepsi products and thereby increasing the revenue of Safeway.

16           3.3    The Pepsi representative either caused a spill or became aware of a spill on the
17   soda aisle.
18
             3.4    The Pepsi representative notified other Safeway employees of the spill.
19
             3.5    A short while later, Mr. Hagen was pushing a shopping cart down the soda aisle.
20

21
     There were no warnings, either verbal or signage, indicating the floor was wet and slippery.

22           3.6    As Mr. Hagen’s feet hit the wet portion of the floor, his legs went out from
23   underneath him. He fell to the ground, hitting his left knee.
24
             3.7    Mr. Hagen had undergone left knee surgery three months earlier. His knee pain
25
     upon falling to the ground at the Safeway was immediate and severe.
26

27
      COMPUINT                                                            DIXON & CANNON, LTD.
28                                                                       601 Union Square, Suite 3230
      Page 2 OF 4                                                             Seattle, iVA 98101
                                                                               (206) 957-2247
             Case 2:20-cv-00134-RSM Document 1-2 Filed 01/28/20 Page 3 of 4




 I
            3.8     As a result of the fall, Mr. Hagen underwent a second surgery. There were
 2

 3   complications following this second knee surgery, which resulted in a prolonged and painful

 4   recovery.
 5
            3.9     As a business invitee, Safeway owed Mr. Hagen a duty to maintain its premises in
 6
     a reasonably safe manner and protect him from dangerous conditions on Safeway's premises that
 7
     they knew or should have known about.
 8

 9
            3.10    Safeway had actual or constructive notice of the dangerous condition.

10          3.11    Safeway breached its duty of care to Mr. Hagen to remove the liquid on the floor
]|
     or, in the alternative, to provide notice of the dangerous condition.
12
                                 IV.     CAUSATION AND DAMAGES
13
            4.1     As a proximate result of the carelessness and negligence of Safeway, Todd Hagen
14

IS
     sustained significant injuries. Tn addition, he incurred damages in an amount to be proven at trial

16   which include, but are not limited to the following elements:
17                  A.      For special damages in an amount to be proven at the time of trial;
18
                    B.      For general damages in an amount to be proven at the time of trial;
19
                    C.      For costs and disbursements, including reasonable attorney fees
20
                            incurred in bringing this action that may be allowed by any rule or
21

22                          statute;
23                  D.      For pre-judgment interest on special damages; and
24
                    E.      For such other and further relief as this court deems just and
2S
                            equitable.
26

27
      COMPUm                                                                  DIXON & CANNON. LTD.
28                                                                           601 Union Square, Suite 3230
      Page 3 OF 4                                                                 Seattie, WA 98101
                                                                                   (206) 957-2247
              Case 2:20-cv-00134-RSM Document 1-2 Filed 01/28/20 Page 4 of 4




   I

   2                 DATED:   August 15,2019
   3
                                          s/ James Dixon
   4                                      James Dixon, WSBA # 18014
                                          Dixon & Cannon, Ltd.
   5                                      601 Union Street, Suite 3230
                                          Seattle, WA 98101
   6
                                          (206) 957-2247
   7                                      james@dixoncannon.com
                                          Attorney for Plaintiff
   8

   9

  10

  tl

  12

  13

  14

  IS

  16

  17

  18

  19

  20

  21

. 22

  23

  24

  25

  26

  27
       COMPUINT                                                DIXON & CANNON, LTD.
  28                                                          601 Union Squam, Suite 3230
       Page 4 OF 4                                                 Seattle, WA 98101
                                                                    (206) 957-2247
